Citation Nr: 0415946	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  01-03 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel

INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which determined that new and 
material evidence had not been presented to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  The Board notes that whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim of entitlement to service 
connection for a psychiatric disability.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

The Board also notes that the veteran filed a claim seeking 
entitlement to service connection for post-traumatic stress 
disorder in June 2001; however, in May 2002 the veteran 
withdrew his claim of entitlement to service connection for 
post-traumatic stress disorder.  Therefore, that issue is not 
before the Board for appellate consideration.

Finally, for reasons which will become apparent, the issue of 
entitlement to service connection for a psychiatric 
disability is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  





FINDINGS OF FACT

1.  In December 1962 rating decision, the RO denied 
entitlement to service connection for a psychiatric 
disability; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Evidence received since the December 1962 rating decision 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
a psychiatric disability.  



CONCLUSIONS OF LAW

1.  The December 1962 rating decision, which denied 
entitlement to service connection for a psychiatric 
disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the December 1962 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a psychiatric disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a psychiatric disability.  A review of the record 
demonstrates that the veteran's claim was originally denied 
by the RO in a December 1962 rating decision.  The veteran 
was notified of the RO's decision in December 1962 and did 
not file a notice of disagreement.  The December 1962 rating 
action therefore became final based upon the evidence then of 
record.  See 38 U.S.C.A. § 7105.  However, a claim will be 
reopened if new and material evidence has been presented or 
secured since the prior final decision.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The veteran filed his claim in October 1999.  The 
change in the regulation therefore does not impact the 
present case.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence received since the December 1962 rating decision 
includes service personnel records, VA treatment records, 
hearing testimony, and private treatment and evaluation 
records obtained from the Social Security Administration.  
This evidence includes various psychiatric diagnoses and 
statements regarding the onset of the veteran's symptoms.  A 
February 1974 psychiatric evaluation conducted for the 
purpose of determining whether the veteran was a suitable 
candidate for intestinal by-pass surgery states that the 
veteran's mental health record indicates the veteran's 
psychiatric symptoms began during military service.  In view 
of the basis for the RO's previous denial of the veteran's 
claim, the Board concludes that the newly submitted evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  The 
additional evidence is therefore new and material and the 
claim of entitlement to service connection for a psychiatric 
disability is reopened.  



ORDER

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for a 
psychiatric disability is reopened.  To this extent only, the 
appeal is granted.  



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) was signed into law by the President.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The VCAA also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See VCAA, § 7(a), 114 Stat. at 2099-2100.  
In the instant action, the veteran's claim was filed prior to 
the date of enactment and is not yet final; therefore, the 
VCAA is applicable.

Pursuant to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159(c)(4)(i)).  

A review of the record reflects that the veteran has not been 
notified in writing by the RO of the notice and duty to 
assist provisions in the VCAA as they relate to his claim of 
entitlement to service connection for a psychiatric 
disability.  Because of the change in the law brought about 
by the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the law.  Furthermore, the evidence of record demonstrates a 
diagnosis of schizophrenic reaction, latent type, during 
military service and current mental health treatment.  The VA 
examination of record was conducted in October 1962 and does 
not provide a specific finding or opinion as to the etiology 
of the veteran's psychiatric symptoms.  Thus, the Board 
concludes that there is insufficient medical evidence of 
record to make a decision on the veteran's claim, and a 
remand for a VA examination is necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent is fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to determine the nature, 
etiology, and severity of any psychiatric 
disability.  The veteran's claims folder 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner should identify 
any current psychiatric disability and 
associated symptomatology.  The examiner 
is requested to offer an opinion as to 
whether the veteran's psychiatric 
disability, if any, is at least as likely 
as not related to the veteran's period of 
active service.  The examiner is also 
requested to express an opinion as to 
whether the veteran's psychiatric 
disability, if any, existed prior to 
service, and if so, whether there was an 
increase in disability during service.  
If an increase in disability is found, 
the examiner should express an opinion as 
to whether the increase in disability is 
beyond the natural progress of the 
disease.  A complete rationale for any 
opinion expressed should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



